Citation Nr: 1709399	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-47 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for cervical strain (excluding the period the Veteran was assigned a temporary total rating from December 10, 2010 to January 31, 2011).  

2.  Entitlement to service connection for neurological disabilities affecting the right upper extremity (other than cervical radiculopathy), to include as secondary to service-connected right shoulder and cervical spine disabilities.

3.  Entitlement to service connection for asthma, to include as secondary to the service-connected allergic rhinitis. 

4.  Entitlement to restoration of a 10 percent rating for the service-connected IBS. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to September 1991, and was a member of the Army National Guard from December 1991 to December 1998, the Air Force Reserves from December 1998 to January 2010 with additional periods of active duty from May 2003 to September 2003, August to October 2004, November 2004 to January 2005, and May 2006 to October 2006.  The Veteran served in Southwest Asia from September 8, 1990 to April 19, 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010, September 2010, and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By these rating actions, the RO continued a 10 percent rating assigned to the service-connected cervical spine disability (excluding the period the Veteran was assigned a temporary total rating from December 10, 2010 to January 31, 2011) (April 2010 rating action); denied service connection for asthma (September 2010 rating action); and, denied service connection for right lateral epicondylitis (April 2012 rating action).  The Veteran appealed these determinations to the Board. 

In a November 2015 decision, the Board, in part, denied an increased disability rating in excess of 10 percent for cervical spine disability and remanded the claims for service connection for a right upper extremity disability and asthma to the RO for additional substantive development.  Notably, to schedule the Veteran for VA examinations to determine the nature and etiology of these disabilities.  VA examined the Veteran in March 2016 and October 2016.  (See VA Ear, Nose and Throat and Respiratory Disability Benefits Questionnaire (DBQs), dated in March and October 2016, respectively, and October 2016 Peripheral Nerve Disability Benefits Questionnaire)).  
The Veteran appealed the Board's November 2015 decision to deny an increased disability rating in excess of 10 percent for the service-connected cervical strain to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, pursuant to an Amended Joint Motion for Partial Remand (AJMPR), the Court vacated the Board's denial of a disability rating in excess of 10 percent for the service-connected cervical strain and remanded the matter to the Board for action consistent with its decision.  This matter is once again before the Board for review.

Also developed for appellate consideration by the Board in November 2015 was the issue of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.  By an April 2016 rating action, the RO granted service connection for a depressive disorder; a 50 percent disability rating was assigned, effective March 19, 2009--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Therefore, the only issues remaining for appellate consideration are the ones listed on the title page. 

Regarding the reduction issue on appeal, by a December 2016 rating action, the RO, in part, reduced the rating assigned to the service-connected irritable bowel syndrome (IBS) from 10 percent to noncompensably disabling.  The Veteran submitted a Notice of Disagreement in January 2017, wherein she disagreed with the reduction and requested that the 10 percent rating be resorted to the service-connected IBS.  The RO has not issued a Statement of the Case that addresses the issue of entitlement to restoration of a 10 percent rating for the service-connected IBS.  Therefore, the Board must remand the reduction/restoration claim, rather than merely referring it.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand of the appeal is warranted for reasons that are outlined below.  The Board will discuss each disability and its reason for remand below.

i ) Increased Rating Claim-Cervical Strain

The Veteran seeks an increased disability rating in excess of 10 percent for cervical strain (excluding the period the Veteran was assigned a temporary total rating from December 10, 2010 to January 31, 2011).  The parties to the December 2016 AJMPR found, in part, that in denying the Veteran's claim for an increased rating in excess of 10 percent for the service-connected cervical strain in its November 2015 decision, the Board had erroneously relied upon three inadequate VA opinions which failed to adequately portray any functional loss that may occur during flare ups of the cervical spine.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.2, 4.40, 4.45, and 4.59 (2016).  Notably, the parties to the AJMPR referenced a December 2013 VA spine examination report.  During that examination, the Veteran reported having daily constant pain that encompassed her entire spine.  She stated that her neck was immobile due to a December 2010 discectomy at C5-7.  

While the December 2013 VA physician's assistant (PA) acknowledged that an opinion regarding functional limitation during flare-ups in degrees is based on clinical information, to include clinical history and physical findings, the PA concluded, without reference to the clinical information or physical findings, that a definitive determination as to the loss of function of the cervical spine during flare-ups could not be determined without resorting to mere speculation.  (See December 2013 VA Cervical Spine/Neck DBQ, received into the Veteran's Virtual VA electronic record on December 27, 2014).  In a January 2014 addendum opinion, the VA PA provided a blanket statement that the Veteran did not have loss of function, functional impairment or additional limitation of range of motion of the cervical spine after repetitive use.  The VA PA did not provide a description of the additional degrees of motion lost during flare-ups of the cervical spine or explain why such information could not be provided.  (See January 2014 VA opinion).  (See December 2016 AJMPR, quoting Jones v. Shinseki, 23 Vet. App. 382, 387 (2010) ("it must be clear, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts")).

In the AJMPR, the parties also concluded that the Board had provided an inadequate statement of reasons or bases in finding that a separate neurological evaluation of the upper extremities was not warranted with respect to the Veteran's service-connected cervical spine disability.  The parties concluded that in denying a separate neurological evaluation, the Board had erroneously relied on a June 2013 VA examiner's opinion and concluded that the Veteran's right C6 cervical radiculopathy was a residual of the nonservice-connected cervical degenerative disc disease at C5-7, status-post cervical discectomy and fusion and not the service-connected cervical strain.  As correctly noted by the parties in the December 2016 AJMPR, the only opinion rendered by the June 2013 VA examiner was that the residual right cervical sensory C6 radiculopathy was not etiologically related to the service-connected right shoulder condition.  (See June 2013 VA Gulf War examination report, received into the Veteran's Virtual VA electronic record on July 2, 2013 at pages (pgs.) 4-5)).  Contrary to the Board's finding in November 2015, the June 2013 VA examiner did not provide an opinion that discussed the etiological relationship between the right C6 radiculopathy and the Veteran's service-connected cervical strain.  

Finally, the parties to the AJMPR found that the Board's reliance on the June 2013 VA examination report and its failure to address relevant evidence of record as to whether a separate additional neurological disability was related to the service-connected cervical strain, such as service treatment records reflecting that the Veteran had received treatment for complaints of paresthesias in the right neck and right upper extremity in June 1991 and an April 2008 Medical Board Evaluation containing the examiner's notation that the Veteran had experience immediate neck pain after she had been involved in a helicopter incident with a very hard landing, warranted a remand for an adequate medical opinion.  Thus, the Board will remand the claim of entitlement to an increased rating in excess of 10 percent for the service-connected cervical strain for an additional VA examination to determine the nature and severity of the service-connected cervical strain and to have the examiner address the deficiencies regarding functional loss of the cervical spine and whether a separate neurological evaluation of the upper extremities is warranted.

ii) Service Connection Claim-Right Upper Extremity Disability (other than cervical radiculopathy), to include as secondary to service-connected right shoulder and cervical spine disabilities. 

The Veteran seeks service connection for a right upper extremity disability.  She maintains that she has a right upper extremity disability (other than cervical radiculopathy) that is secondary to her service-connected right shoulder disability.  In addition, and as noted in the preceding discussion regarding the Veteran's cervical strain, she also complained of having right arm paresthesias and pain that radiated from her neck/cervical spine.  In view of these assertions, the Board has expanded the Veteran's claim to include all theories of entitlement, to include as secondary to the service-connected cervical strain.  The Board notes that all possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

Service treatment records indicate that in June 1991, the Veteran had x-rays to rule out cervical neuroforaminal encroachment six months after she had been involved in a motor vehicle accident at which time she had complained of right upper extremity paresthesias.  In August 1991, the Veteran reported having intermittent right paresthesias.  In August 1996, the Veteran presented for a neurology consultation at which time she gave a history of having had intermittent numbness on the right side of her body since 1991.

At the close of a June 2013 VA examination, the examiner diagnosed the Veteran, in part, with right humerus enchondroma and right elbow lateral epicondylitis.  The June 2013 VA examiner concluded that the above-cited disabilities were not proximately due to, the result of, or had been aggravated by the service-connected right shoulder disability.  The VA examiner reasoned that the preponderance of available medical evidence and expertise did not support any clinical correlation/nexus between the disabilities.  (See June 2013 VA Persian Gulf War examination report at pgs. 4-5, received into the Veteran's Virtual VA electronic record on July 2, 2013).   

In November 2015, the Board remanded the claim to have a VA examiner provide an opinion as to the direct service connection component of the claim (i.e., whether any of the diagnosed right upper extremity disabilities were related in any way to the Veteran's period of military service).  In response, VA examined the Veteran in October 2016.  (See VA October 2016 Peripheral Nerve Disability Benefits Questionnaire (DBQ)).  At the close of the examination, the VA examiner diagnosed the Veteran with mild right carpal tunnel syndrome (CTS).  The VA examiner concluded that the Veteran's right CTS had not been caused by service or a service-connected condition.  The VA examiner further elaborated that the Veteran's right CTS was not caused, related to or aggravated by shoulder surgeries, as reported by the Veteran.  The VA examiner reasoned that such a nexus could not be supported by any known peer review literature, and per a March 2016 neurology report, the right CTS was not present until 2007.  

The Board finds the October 2016 VA examiner's opinion to be unresponsive to its question as to the direct service connection component of the claim.  The VA examiner did not address any of the above-cited service treatment records in formulating his opinion and did not provide any reasoning for the unfavorable opinion, aside from a cursory statement that the Veteran's right CTS was not present until 2007.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 2 (2008). "  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand is warranted in order to obtain a supplemental opinion from the October 2016 VA examiner  (If the October 2016 VA examiner is unavailable, the AOJ should request that another specialist provide the requested opinion.)  

On remand, the October 2016 VA examiner will also be requested to provide an opinion as to whether any right upper extremity disability (other than cervical radiculopathy), to include but not limited to right CTS, was caused or aggravated (permanently worsened) by the service-connected cervical strain.  If the October 2016 VA examiner is unavailable, a new medical opinion should be requested by an appropriate clinician of similar expertise to provide answers to the questions posed by this remand, as outlined in the indented paragraphs below.

iii) Service Connection Claim-Asthma

The Veteran seeks service connection for asthma.  She contends that it is secondary to her service-connected allergic rhinitis.  Alternatively, she maintains that her asthma has been caused by environmental exposures, such as sandstorms and burn pits, during her service in Desert Storm/Shield.  (See Veteran's Notice of Disagreement and Substantive Appeal, received by VA in December 2010 and January 2014, respectively; and Veteran's January 2016 statement to VA).  

In November 2015, the Board remanded the claim for service connection for asthma to have the Veteran scheduled for a VA examination with an opinion that addressed whether her asthma was secondary to the service-connected allergic rhinitis.  In March 2016, a VA physician opined that it was less likely as not that the Veteran's asthma was due to her allergies.  (See March 2016 VA Sinusitis, Rhinitis and Other Ear Conditions DBQ).  The Board finds the March 2016 VA examiner's opinion inadequate to the extent that he did not provide any discussion as to whether the Veteran's asthma had been aggravated (italics added for emphasis) by her service-connected allergic rhinitis.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2016), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

VA reexamined the Veteran in October 2016.  At the close of this examination, the VA examiner opined, in essence, that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic asthma condition or its residuals at that time.  Thus, in the absence of a confirmed diagnosis of asthma, the October 2016 VA examiner was unable to provide a medical opinion.  (See October 2016 Respiratory examination report).  The Board finds the October 2016 VA examiner's opinion to be of reduced probative value in evaluating the claim because it was based on an inaccurate premise, namely that the Veteran did not have a diagnosis of asthma.  The October 2016 VA examiner's conclusion is in direct conflict with the Court's holding in McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the Court held that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Thus, as the Veteran has been diagnosed with asthma during the appeal period, the October 2016 VA examiner's opinion is of little probative value in evaluating the claim.  

In view of the deficiencies of the March and October 2016 VA opinions, the Board finds that the Veteran should be afforded another examination with an opinion that addresses the aggravation component of the secondary service connection theory of the claim for service connection for asthma, as well as the direct service connection theory advanced by the Veteran, namely whether her asthma is the result of exposure to environmental hazards during her service in Desert Storm/Shield.  

iv) Manlincon Issue-Reduction/ Restoration of 10 percent rating for IBS

As noted in the Introduction, by a December 2016 rating action, the RO, in part, reduced the rating assigned to the service-connected IBS from 10 percent to noncompensably disabling.  The Veteran submitted a NOD in January 2017, wherein she disagreed with the reduction and requested that the 10 percent rating be resorted to the service-connected IBS.  The RO has not issued a Statement of the Case that addresses the issue of restoration of a 10 percent rating for the service-connected IBS.  Therefore, the Board must remand the above-cited restoration claim, rather than merely referring it.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should schedule the Veteran for a VA spine examination with an appropriate examiner to determine the nature and severity of her service-connected cervical strain.  The VA examiner should review the electronic claims file in connection with the examination.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her service-connected cervical strain.  All relevant tests and studies should be undertaken.

The examiner should specifically report the ranges of motion of the cervical spine, or whether any segment of the spine is ankylosed.  

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

The examiner should discuss any neurological abnormalities of the upper extremities, to e.g. radiculopathy, paresthesias, weakness, etc., resulting from the service-connected cervical strain.  The VA examiner is requested to address the Veteran's complaints of radiating pain, numbness, and tingling of the right upper extremity, as well as her complaints of neck pain, and numbness and tingling of the fingers. 
 
 The examiner should specifically state whether the Veteran has a current diagnosis of cervical radiculopathy, and if so, indicate the severity.  The VA examiner is reminded that the definition of radiculopathy is noted to be "disease of the of the nerve roots."  Dorland's Illustrated Medical Dictionary, page 1405 (27th Ed.).  If so, the examiner must identify all nerve roots affected in each extremity and clarify the sensory, motor and/or trophic dysfunction for each involved nerve group.
   
The VA examiner is requested to distinguish between symptoms related to the Veteran's service-connected cervical strain and those related to her service-connected right shoulder disability and non-service-connected cervical degenerative disc disease at C5-7, status-post cervical discectomy and fusion. 

The VA examiner must also provide an opinion as to the degree and kind of functional loss caused by the Veteran's pain during flare-ups of the cervical spine.  The medical professional is advised that examination reports from April 2010 and December 2013, and a January 2014 VA opinion all include a notation of the Veteran's reported flare-ups of the cervical spine but state that additional limitation of function due to flare-ups could not be determined without resort to mere speculation.  The Court has indicated that none of those medical professionals provided an adequate explanation as to why they made this determination and hence, the opinions are not adequate. 
   
The examiner must express (as much as possible) the degree of functional loss that the Veteran had during flare-ups of the cervical spine in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion of the cervical spine that remained during the flare-ups a far as performing the normal working movements of her spine with normal excursion, strength, speed, coordination, and endurance. 
   
If the examiner concludes that he or she cannot do so without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why he or she cannot provide the requested opinion without resort to mere speculation.
   
2.  After any additional records have been obtained and associated with the record, request that the VA examiner who authored the October 2016 Peripheral Nerve DBQ provide an addendum opinion to address the question as to whether any diagnosed right upper extremity disability (other than cervical radiculopathy), to include, but not limited to, mild right CTS, is related to a period of military service or had its onset therein.  If the October 2016 VA examiner is unavailable, a new VA medical opinion from an appropriate specialist should be obtained. 
   
Based on a review of the record, the respective October 2015 VA examiner or other qualified specialist should render opinions as to each of the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right upper extremity disability (other than cervical radiculopathy), to include, but not limited to, right CTS, is etiologically related to military service? 

In responding to this question, the VA examiner is requested to consider the following evidence:  (i) June 1991 service treatment  record (STR) reflecting that the Veteran had complained of right upper extremity paresthesias after she was involved in a motor vehicle accident; (ii) August 1991 STR disclosing that the Veteran had complained of having intermittent right paresthesias; (iii) August 1996 neurology consult containing the Veteran's report that since 1991, she had had intermittent numbness on the right side of her body; and, (iv) August 2008 Medical Board Evaluation noting that the Veteran had been involved in a helicopter incident with a very hard landing in which she hit the ground at 80 knots.  

A complete rationale for any requested opinion should be provided by the October 2016 VA examiner or other qualified specialist(s).  If the examiner cannot provide an opinion without resort to speculation, the October 2016 examiner or other qualified specialist should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
   
b) If and only if, the October 2016 VA examiner or other qualified specialist determines that the Veteran's diagnosed right upper extremity disorders (other than cervical radiculopathy), to include not limited to, right CTS are not related to service, should he or she provide the following opinions: 
   
 i) Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that a right extremity disability (other than cervical radiculopathy), is/are proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected cervical strain? 
   
For any aggravation found, the October 2016 VA examiner(s) or other qualified clinician should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
   
3.  Schedule the Veteran for a VA respiratory examination with an appropriate examiner to determine the nature and extent of her asthma.  The VA examiner should review the electronic claims file.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of her asthma.  All relevant tests and studies should be undertaken.

Based on a review of the record, the VA examiner should render opinions as to each of the following:
   
i) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's asthma is etiologically related to, or had its onset during a period of active military service, notably exposures to environmental hazards (e.g., burn pits, sandstorms, human waste) during active service in Desert Storm/Shield (the Veteran served in Southwest Asia from September 8, 1990 to April 1, 1991)? 

In responding to this question, the VA examiner is hereby advised that for the purposes of this remand, the Veteran has a confirmed diagnosis of asthma and that she indicated on an August 2003 Post-Deployment Health Assessment that she had been often been exposed to sand/dust.
   
If and only if, the VA examiner determines that the Veteran's diagnosed asthma is not related to military service, should he or she provide the following opinions: 
   
ii) Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that the Veteran's asthma has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected allergic rhinitis? 

For any aggravation found, the VA examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
   
A complete rationale for any requested opinion should be provided by the VA examiner or other qualified specialist.  If the examiner or other qualified specialist cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence is necessary to provide the requested opinion. 
   
4.  Issue a statement of the case for the issue of entitlement to a restoration of a 10 percent rating for the service-connected IBS.  Only if the Veteran perfects an appeal, should the claim be certified to the Board.
   
5.  Then, readjudicate the claims on appeal.  Readjudication of the claim of entitlement to an increased disability rating in excess of 10 percent for the service-connected cervical spine disability (excluding the period the Veteran was assigned a temporary total rating from December 10, 2010 to January 31, 2011) should include consideration of staged ratings.

If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


